



Exhibit 10.4


CHANGE IN CONTROL AGREEMENT
THIS AGREEMENT, made the 26th day of February 2016, between UNIVEST CORPORATION
OF PENNSYLVANIA ("Univest"), a Pennsylvania business corporation, UNIVEST BANK
AND TRUST CO. ("Bank"), a Pennsylvania banking and trust company and wholly
owned subsidiary of Univest (Univest and Bank are sometimes referred to herein
collectively as the "Employer"), and MEGAN DURYEA-SANTANA, an adult individual
("Employee").


WITNESSETH:
WHEREAS, Employee is currently employed as the EVP and General Counsel of
Employer or an affiliate of Employer;
WHEREAS, Employer desires to induce Employee to remain in its employ on an
impartial and objective basis in the event of a transaction pursuant to which a
Change in Control of Employer occurs, and is willing to provide Employee the
additional benefits provided herein in consideration of Employee’s continued
employment and the additional non-competition, non-disclosure and
non-solicitation covenants provided herein;
NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:
AGREEMENT:
1.Term of Agreement.


(a)General. This Agreement shall be for a period (the "Tern") commencing on the
date of this Agreement and ending on December 31, 2016; provided, however, that,
commencing on January 1, 2017 and on January 1 of each succeeding year (each an
"Annual Renewal Date"), the Term shall be automatically extended for one (1)
additional year from the applicable Annual Renewal Date ( each, an "Extension"),
unless Employer or Employee shall give written notice of nonrenewal to the other
party at least sixty (60) days prior to an Annual Renewal Date, in which event
this Agreement shall terminate at the end of the then existing Term.
Notwithstanding the foregoing, in the event of a Change in Control, the Term
shall be no shorter than one (1) year after the date of the Change in Control.
References in this Agreement to the "Term" shall refer to the initial two-year
term and the terms of any Extensions as may become effective.


(b)Termination for Cause. Notwithstanding the provisions of Section l(a) of this
Agreement, this Agreement shall terminate automatically upon termination by
Employer of Employee’s employment for Cause. As used in this Agreement, “Cause”
shall mean the following:


(i) Employee’s material breach of this Agreement or any other agreement with
Employer to which he is a party;
















--------------------------------------------------------------------------------





(ii) Employee’s material failure to adhere to any written policy of Employer
generally applicable to officers of Employer if Employee has been given thirty
(30) days written notice of the failure to adhere and a reasonable opportunity
to comply with such policy or cure Employee’s failure to comply;


(iii) Employee’s appropriation or attempted appropriation of a business
opportunity of Employer, including attempting to secure or securing any business
or personal profit in connection with any transaction entered into on behalf of
Employer;


(iv) Employee’s misappropriation or attempted misappropriation of any of
Employer’s funds or property (including any intellectual property of the
Employer);


(v) Employee’s conviction of, or the entering of a guilty plea or plea of no
contest with respect to, a felony or the equivalent thereof involving dishonesty
or breach of trust and the penalty for such offense could be imprisonment for
more than one year;


(vi) Employee’s conviction of an offense involving moral turpitude under the
provisions of any federal, state or local laws or ordinances, or Employee’s use
of alcohol, narcotics or illegal drugs to such an extent that will cause a
material detrimental effect on Employer; or
(vii) Employee’s removal or prohibition from being an institution‑affiliated
party by a final order of an appropriate federal banking agency pursuant to
Section 8(e) of the Federal Deposit Insurance Act or by the Pennsylvania
Department of Banking and Securities pursuant to state law.


If Employee’s employment is terminated for Cause, Employee’s rights under this
Agreement shall cease as of the effective date of such termination.
(c)Voluntary Termination, Retirement, or Death. Notwithstanding the provisions
of Section l(a) of this Agreement, this Agreement shall terminate automatically
upon termination of Employee's employment as a result of voluntary termination
by Employee (other than in accordance with Section 2 of this Agreement),
retirement at Employee's election, or death. In any such event, Employee's
rights under this Agreement shall cease as of the date of such event; provided,
however, that if Employee dies after a Notice of Termination (as defined in
Section 2(a) of this Agreement) is delivered by Employee, the payments and
benefits described in Section 3 will nonetheless be made to the person or
persons determined pursuant to Section 11 (b) of this Agreement.


(d)Disability. Notwithstanding the provisions of Section l(a) of this Agreement,
this Agreement shall terminate automatically upon termination of Employee's
employment as a result of Employee's disability and employee's rights under this
Agreement shall cease as of the date of such termination; provided, however,
that, if Employee becomes disabled after a Notice of Termination (as defined in
Section 2(a) of this Agreement) is delivered by Employee, Employee shall
nevertheless be absolutely entitled to receive all of the payments and benefits
provided for in, and for the term set forth in, Section 3 of this Agreement. As
used in this Agreement, the term "Disability" means incapacitation, by accident,
sickness or otherwise, such that Employee is rendered unable to perform the
essential duties required of Employee by Employee's position with Employer at
that time, notwithstanding reasonable accommodation, for a period of six (6)
consecutive months.






2

--------------------------------------------------------------------------------





2.Termination Following Change in Control.


(a)Good Reason. If a Change in Control (as defined in Section 2(b) of this
Agreement) shall occur at any time during the term of this Agreement, and if
(A) within nine (9) months prior to or one year after such Change in Control,
Employer terminates the employment of Employee (other than for Cause), or
(B) within one year after such Change in Control any of the following occur, if
taken without Employee’s express written consent:


(i) a material diminution in Employee’s authority, duties or other terms or
conditions of employment as the same exist on the date of the Change in Control;


(ii) any reassignment of Employee to a location greater than 25 miles from the
location of Employee’s office on the date of the Change in Control, unless such
new location is closer to Employee’s primary residence than the location on the
date of the Change in Control;


(iii) any material diminution in Employee’s base salary;


(iv) any failure to provide Employee with any benefits enjoyed by Employee under
any of Univest’s or Bank’s retirement or pension, life insurance, medical,
health and accident, disability or other material employee plans in which
Employee participated at the time of the Change in Control or the taking of any
action that would materially reduce any of such benefits in effect at the time
of the Change in Control, except for any reductions in benefits or other actions
resulting from changes to or reductions in benefits applicable to employees
generally; or


(v) any other material breach of this Agreement;


then, at the option of Employee, exercisable by Employee during the ninety (90)
day period after the occurrence of each and every of the foregoing events ("Good
Reason"), Employee may give notice of intent to terminate employment under this
Agreement (or, if involuntarily terminated, give notice of intention to collect
benefits under this Agreement) by delivering a notice in writing (the "Notice of
Termination") to Employer. If Employer fails to cure such situation within
thirty (30) days after said notice, Employee will become entitled to the
payments and benefits described in Section 3 of this Agreement. After the
expiration of the ninety (90) day period described above, Employee cannot
exercise such right with respect to that Good Reason event.














3

--------------------------------------------------------------------------------





(b)Change in Control Defined. As used in this Agreement, “Change in Control”
shall mean the occurrence of any of the following:


(i) (A) a merger, consolidation, or division involving Univest, (B) a sale,
exchange, transfer, or other disposition of substantially all of the assets of
Univest, or (C) a purchase by Univest of substantially all of the assets of
another entity, unless (x) such merger, consolidation, division, sale, exchange,
transfer, purchase or disposition is approved in advance by at least a majority
of the members of the Board of Directors of Univest who are not interested in
the transaction and (y) a majority of the members of the Board of Directors of
the legal entity resulting from or existing after any such transaction and of
the Board of Directors of such entity’s parent corporation, if any, are former
members of the Board of Directors of Univest;


(ii) a “person” or “group” (within the meaning of Section 13(d) of the
Securities Exchange Act of 1934) becomes the “beneficial owner” (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934) of 50% or more
of the outstanding shares of common stock of Univest;


(iii) at any time during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board of Directors of Univest cease
to constitute a majority of such Board (unless the election or nomination of
each new director was approved by a vote of at least 51% of the directors who
were directors at the beginning of such period); or


(iv) any other change in control similar in effect to any of the foregoing and
specifically designated in writing as a change in control by the Board of
Directors of Univest.


3.Rights in Event of Termination Following Change in Control. In the event that
Employee validly and timely delivers a Notice of Termination to Employer,
Employee shall be absolutely entitled to receive the following benefits:


(a)The Employer shall pay, within thirty-five (35) days from the later of the
date of termination of employment or the delivery of a Notice of Termination,
notwithstanding any termination of this Agreement during such period, a lump sum
cash payment equal to (i) one (1) times Employee's base salary at the highest
annual amount in effect during the current and two (2) calendar years preceding
the year in which the Notice of Termination is delivered plus (ii) one (1) times
Employee's average cash bonus paid within the current and two (2) calendar years
preceding the year in which the Notice of Termination is delivered.


(b)In addition, during the period commencing from date of termination of
employment until the end of the twelfth (12th) month after such date, Employee
shall be permitted to continue participation in, and the Employer shall maintain
the same level of contribution for, Employee's participation in the Employer's
medical/health insurance in effect with respect to Employee during the one (1)
year period prior to his termination of employment, or, if the Employer is not
permitted to provide such benefits because Employee is no longer an employee or
as a result of any applicable legal requirement, Employee shall receive a dollar
amount, on or within thirty-five (35) days following the date of termination,
equal to the cost to Employee of obtaining such benefits ( or substantially
similar benefits).


4

--------------------------------------------------------------------------------





4.Noncompetition and Nonsolicitation.


(a)Employee hereby acknowledges and recognizes the highly competitive nature of
the business of Univest and Bank and accordingly agrees that, during and for the
applicable period set forth in Section 4(c), Employee shall not:


(i) be engaged ( other than by Univest or Bank), directly or indirectly,
consultant, employee, partner, officer, director, proprietor, investor ( except
as an investor owning less than 5% of the stock of a publicly owned company) or
otherwise of any person, firm, corporation or enterprise engaged in banking,
insurance, mortgage banking, wealth management or trust services in any county
in which a branch location, office, loan production office, or trust or asset
and wealth management office of Univest, Bank, or any of their subsidiaries are
located ("Non-Competition Area");


(ii) for or on behalf of Employee or a same, similar or competitive business as
Univest, Bank or any of their affiliates, solicit, provide services to, contract
with, or accept business from any person or entity which (A) was or has been a
client of Univest, Bank or any of their affiliates within one (1) year prior to
the cessation of Employee's employment and with whom Employee had business
dealings during that period, or (B) received a new business proposal from
Univest, Bank or any of their affiliates within one (1) year prior to the
cessation of Employee's employment;


(iii) solicit, encourage or induce any person or entity with the effect or for
the purpose of: (A) knowingly causing any material loans or deposits or other
funds with respect to which Univest, Bank or any of their affiliates provides
services to be withdrawn, (B) causing any client of Univest, Bank to refrain
from engaging Univest, Bank or any of their affiliates, or (C) causing any
client to terminate or materially diminish its relationship with Univest, Bank
or any of their affiliates; and/or


(iv) (A) affirmatively induce, offer, assist, solicit, encourage or suggest, in
any manner whatsoever, (1) that Employee or another business or enterprise offer
employment to or enter into a business affiliation with any employee of Univest,
Bank or any of their affiliates, or (2) that any employee, agent or
representative of Univest, Bank or any of their affiliates terminate his or her
employment or business affiliation with Univest, Bank or any of their
affiliates; or (B) hire, employ or contract with any employee of Univest, Bank
or any of their affiliates.


Notwithstanding any of the foregoing, Employee shall not be prohibited from
making personal investments, loans or real estate transactions comparable to
such transactions which would have been permitted during Employee’s employment
with Univest or Bank.


(b)It is expressly understood and agreed that, although Employee, Univest and
Bank consider the restrictions contained in Section 4(a) reasonable for the
purpose of preserving for Univest and Bank their goodwill and other proprietary
rights, if a final judicial determination is made by a court or arbitrator
having jurisdiction that the time or territory or any other restriction
contained in Section 4(a) is an unreasonable or otherwise unenforceable
restriction against Employee, the provisions of Section 4(a) shall not be
rendered void but shall be deemed amended to apply as to such maximum time and
territory and to such other extent as such court may judicially determine or
indicate to be reasonable.




5

--------------------------------------------------------------------------------





(c)The provisions of this Section 4 shall be applicable commencing on the date
of this Agreement and ending twelve (12) months following the effective date of
termination of employment, provided Employee receives the payments and benefits
described in Section 3. In addition, in the event the Employee voluntarily
terminates employment during the Term (other than a voluntary termination for
Good Reason following a Change in Control), the provisions of this Section 4
shall be applicable commencing on the date of this Agreement and ending six (6)
months following the effective date of termination of employment.


5.Unauthorized Disclosure. During the Employment Period and at any time
thereafter, Employee shall not, without the written consent of the Boards of
Directors of Univest and Bank, or a person authorized thereby, knowingly
disclose to any person, other than an employee of Univest or Bank, or a person
to whom disclosure is reasonably necessary or appropriate in connection with the
performance by Employee of Employee's duties hereunder, any material
confidential information obtained by him while in the employ of Employer with
respect to Univest's, Bank's or any of their majority-owned subsidiaries'
services, products, improvements, formulas, designs or styles, processes,
customers, methods of business or any business practices the disclosure of which
could be or would be damaging to Univest, Bank or any such subsidiary; provided,
however, that confidential information shall not include any information known
generally to the public ( other than as a result of unauthorized disclosure by
Employee or any person with the assistance, consent, or direction of Employee),
or any information that must be disclosed as required by law.


6.Remedies. Employee acknowledges and agrees that the remedy at law of Employer
for a breach or threatened breach of any of the provisions of Sections 4 or 5
would be inadequate and, in recognition of this fact, in the event of a breach
or threatened breach by Employee of any of the provisions of Sections 4 or 5, it
is agreed that Employer shall be entitled to, without posting any bond, and
Employee agrees not to oppose any request of Employer for, equitable relief in
the form of specific performance, a temporary restraining order, a temporary or
permanent injunction, or any other equitable remedy which may then be available.
Nothing contained in this section shall be construed as prohibiting Employer
from pursuing any other remedies available to them, at law or in equity, for
such breach or threatened breach.


7.Notices. Except as otherwise provided in this Agreement, any notice required
or permitted to be given under this Agreement shall be deemed properly given if
in writing and if mailed by registered or certified mail, postage prepaid with
return receipt requested, to Employee’s residence, in the case of notices to
Employee, and to the principal office of Employer, in the case of notices to
Employer.


8.Waiver. No provision of this Agreement may be modified, waived, or discharged
unless such waiver, modification, or discharge is agreed to in writing and
signed by Employee and an executive officer specifically designated by the Board
of Directors of Employer. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.














6

--------------------------------------------------------------------------------





9.Assignment. This Agreement shall not be assignable by either party, except by
Employer to any successor in interest to Employer’s business.


10.Entire Agreement. This Agreement contains the entire agreement of the parties
relating to the subject matter of this Agreement and, in accordance with the
provisions of Section 21, supersedes any prior understanding of the parties.


11.Successors; Binding Agreement.


(a)Employer. Employer will require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of Employer to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that Employer would be
required to perform it if no such succession had taken place. Failure by
Employer to obtain such assumption and agreement prior to the effectiveness of
any such succession shall constitute a breach of this Agreement. As used in this
Agreement, "Employer" shall mean Employer as defined previously and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.


(b)Employee. This Agreement shall inure to the benefit of and be enforceable by
Employee's personal or legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees. If Employee should die after a Notice of
Termination is delivered by Employee and any amounts would be payable to
Employee under this Agreement if Employee had continued to live, all such
amounts shall be paid in accordance with the terms of this Agreement to
Employee's devisee, legatee, or other designee, or, if there is no such
designee, to Employee's estate.


12.Continuation of Certain Provisions. Any termination of Employee’s employment
under this Agreement or of this Agreement after a Change in Control will not
affect the payment and benefit provisions of Section 3, which will, if relevant,
survive any such termination and remain in full force and effect in accordance
with its terms.


13.Other Rights; Severance. Except as provided in Sections 25 and 26, nothing
herein will be construed as limiting, restricting or eliminating any rights
Employee may have under any plan, contract or arrangement to which Employee is a
party or in which Employee is a vested participant; provided, however, that any
termination payments required hereunder will be in lieu of any severance
benefits to which Employee may be entitled under a severance plan or arrangement
of Employer; and provided further, that if the benefits under any such plan or
arrangement may not legally be eliminated, then the payments hereunder will be
reduced (but not below zero) by the amount payable under such plan or
arrangement.


14.No Employment Agreement; At-Will Employment. This Agreement does not
constitute an employment agreement or an agreement to maintain employment for
any period of time. Employee’s employment with Employer constitutes “at-will”
employment and either Employee or Employer may terminate Employee’s employment
at any time, subject to the procedures and consequences in the event of a
termination of employment after a Change in Control set forth in this Agreement.










7

--------------------------------------------------------------------------------





15.Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


16.Applicable Law. This Agreement shall be governed by and construed in
accordance with the domestic laws (but not the law of conflicts of law) of the
Commonwealth of Pennsylvania.


17.Headings. The headings of the Sections of this Agreement are for convenience
only and shall not control or affect the meaning or construction or limit the
scope or intent of any of the provisions of this Agreement.


18.Number. Words used herein in the singular will be construed as being used in
the plural, as the context requires, and vice versa.


19.Regulatory Matters. The obligations of Employer under this Agreement shall in
all events be subject to any required limitations or restrictions imposed by or
pursuant to the Federal Deposit Insurance Act or the Pennsylvania Banking Code
of 1965 as the same may be amended from time to time.


20.References to Employer. All references to Employer shall be deemed to include
references to companies affiliated with Employer, as appropriate in the relevant
context.


21.Effective Date; Termination of Prior Understandings. This Agreement will
become effective immediately upon the execution and delivery of this Agreement
by the parties hereto. Upon the execution and delivery of this Agreement, any
prior understanding relating to the subject matter hereof will be deemed
automatically terminated and be of no further force or effect.


22.Withholding For Taxes. All amounts and benefits paid or provided hereunder
will be subject to withholding for taxes as required by law.


23.Individual Agreement. This Agreement is an agreement solely between and among
the parties hereto. It is intended to constitute a nonqualified unfunded
arrangement for the benefit of a key management employee and will be construed
and interpreted in a manner consistent with such intention.


24.Application of Code Section 409A.


(a)Notwithstanding anything in this Agreement to the contrary, the receipt of
any benefits under this Agreement as a result of a termination of employment
shall be subject to satisfaction of the condition precedent that Employee
undergo a "separation from service" within the meaning of Treas. Reg.§
l.409A-l(h) or any successor thereto. In addition, if Employee is deemed to be a
"specified employee" within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provisions of any benefit
that is required to be delayed pursuant to Code Section 409A(a)(2)(B), such
payment or benefit shall not be made or provided prior to the earlier of (i) the
expiration of the six ( 6) month period measured from the date of Employee's
"separation from service" (as such term is defined in Treas. Reg.§ l.409A-l(h)),
or (ii) the date of Employee's death (the "Delay Period"). Within ten (10) days
following the expiration of the Delay Period, all payments and benefits delayed
pursuant to this section (whether they would have otherwise been payable in a
single sum or in installments in the


8

--------------------------------------------------------------------------------





absence of such delay) shall be paid or reimbursed to Employee in a lump sum,
and any remaining payments and benefits due under this Agreement shall be paid
or provided in accordance with the normal payment dates specified for them
herein. To the extent that the foregoing applies to the provision of any ongoing
welfare benefits to Employee that would not be required to be delayed if the
premiums therefore were paid by Employee, Employee shall pay the full costs of
premiums for such welfare benefits during the Delay Period and Univest or Bank
shall pay Employee an amount equal to the amount of such premiums paid by
Employee during the Delay Period within ten (10) days after the conclusion of
such Delay Period.


(b)Except as otherwise expressly provided herein, to the extent any expense
reimbursement or other in-kind benefit is determined to be subject to Code
Section 409A, the amount of any such expenses eligible for reimbursement or
in-kind benefits in one calendar year shall not affect the expenses eligible for
reimbursement or in-kind benefits in any other taxable year (except under any
lifetime limit applicable to expenses for medical care), in no event shall any
expenses be reimbursed or in-kind benefits be provided after the last day of the
calendar year following the calendar year in which Employee incurred such
expenses or received such benefits, and in no event shall any right to
reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit.


(c)Any payments made pursuant to Section 3, to the extent of payments made from
the date of termination through March 15th of the calendar year following such
date, are intended to constitute separate payments for purposes of Treas. Reg. §
l.409A-2(b)(2) and thus payable pursuant to the "short-term deferral" rule set
forth in Treas. Reg.§ l.409A-l(b)(4); to the extent such payments are made
following said March 15th, they are intended to constitute separate payments for
purposes of Treas. Reg.§ l.409A-2(b)(2) made upon an involuntary termination
from service and payable pursuant to Treas. Reg. § l.409A-l(b)(9)(iii), to the
maximum extent permitted by said provision. Notwithstanding the foregoing, if
Employer determines that any other payments hereunder fail to satisfy the
distribution requirement of Section 409A(a)(2)(A) of the Internal Revenue Code
of 1986, as amended (the "Code"), the payment of such benefit shall be delayed
to the minimum extent necessary so that such payments are not subject to the
provisions of Code Section 409A(a)(l).


25.Limitation on Benefits. Anything contained in this Agreement to the contrary
notwithstanding, if any of the payments or benefits received or to be received
by Employee pursuant to this Agreement (which the parties agree will not include
any portion of payments allocated to the non-solicitation and non-compete
provisions of Section 5 which are classified as payments of reasonable
compensation for purposes of Code Section 2800), when taken together with
payments and benefits provided to Employee under any other plans, contracts, or
arrangements with Employer (all such payments and benefits being hereinafter
referred to as the "Total Payments"), will be subject to any excise tax imposed
under Code Section 4999 (together with any interest or penalties, the "Excise
Tax"), then such Total Payments shall be reduced to the extent necessary so that
no portion thereof shall be subject to the Excise Tax. To effectuate the
reduction described above, if applicable, Employer shall first reduce or
eliminate the payments and benefits provided under this Agreement. All
calculations required to be made under this Section, including the portion of
the payments hereunder to be allocated to the restrictive covenants set forth in
Section 5, will be made by Employer's independent public accountants, subject to
the right of Employee's representative to review the same. The parties recognize
that the actual implementation of the provisions of this Section are complex and
agree to deal with each other in good faith to resolve any questions or
disagreements arising hereunder.










9

--------------------------------------------------------------------------------





26.Limitation on Payments. All payments made to the Employee pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with applicable laws and any regulations promulgated thereunder, including,
without limitation, 12 C.F.R. Part 359.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


 
 
UNIVEST CORPORATION OF PENNSYLVANIA
 
 
 
 
 
By:_________________________________________
 
 
 
 
 
Attest:_______________________________________
 
 
 
 
 
UNIVEST BANK AND TRUST CO.
 
 
 
 
 
By:_________________________________________
 
 
 
 
 
Attest:_______________________________________
 
 
 
Witness:
 
 
 
 
 
 
 
("Employee")

    






10